Case 3:19-cv-00747-HTW-LRA Document 1-1 Filed 10/21/19 Page 1 of 5




         EXHIBIT
           “A”
10/21/2019         Case 3:19-cv-00747-HTW-LRA Fifth
                                               Document        1-1 FiledReport
                                                    Chancery District-Docket 10/21/19 Page 2 of 5

                                      Mississippi Electronic Courts
                      Fifth Chancery Court District (Hinds Chancery Court - Jackson)
                            CIVIL DOCKET FOR CASE #: 25CH1:19-cv-01230


 Richard Schwartz and Associates, P.A. v. Dr. Deirdre                                  Date Filed: 09/23/2019
 Christenberry, M.D.                                                                   Current Days Pending: 28
 Assigned to: Denise Owens                                                             Total Case Age: 28
                                                                                       Jury Demand: None
 Upcoming Settings:                                                                    Nature of Suit: 45 Breach of Contract

 None Found


 Plaintiff
 Richard Schwartz and Associates, P.A.                              represented by Brent Hazzard
                                                                                   Hazzard Law, LLC
                                                                                   447 Northpark Drive
                                                                                   RIDGELAND, MS 39157
                                                                                   601-977-5253
                                                                                   Fax: 601-977-5236
                                                                                   Email: brent.hazzard@hazzardlaw.net
                                                                                   ATTORNEY TO BE NOTICED


 V.
 Defendant
 Dr. Deirdre Christenberry, M.D.


  Date Filed            #   Docket Text
                            COMPLAINT against Dr. Deirdre Christenberry, M.D., filed by Richard Schwartz and
  09/23/2019          2     Associates, P.A.. (Attachments: # 1 Civil Cover Sheet,) (Jackson, Adrian) (Entered:
                            09/23/2019)
                            SUMMONS Issued for service upon Dr. Deirdre Christenberry, M.D.. (Jackson, Adrian)
  09/23/2019          3
                            (Entered: 09/23/2019)



                                                        MEC Service Center
                                                           Transaction Receipt
                                                             10/21/2019 15:27:35
                                      You will be charged $0.20 per page to view or print
                                                         documents.
                                  MEC Login:        ck1987          Client Code:
                                  Description:      Docket Report Search Criteria: 25CH1:19-cv-01230
                                  Billable Pages: 1                 Cost:              0.20


https://fifth.chancery.mec.ms.gov/cgi-bin/DktRpt.pl?221244359483057-L_933_5-1,191580476622054-L_333_0-1                        1/1
 Case 3:19-cv-00747-HTW-LRA Document 1-1 Filed 10/21/19 Page 3 of 5
Case: 25CH1:19-cv-01230   Document #: 2   Filed: 09/23/2019   Page 1 of 1
 Case 3:19-cv-00747-HTW-LRA Document 1-1 Filed 10/21/19 Page 4 of 5
Case: 25CH1:19-cv-01230   Document #: 3   Filed: 09/23/2019   Page 1 of 2
 Case 3:19-cv-00747-HTW-LRA Document 1-1 Filed 10/21/19 Page 5 of 5
Case: 25CH1:19-cv-01230   Document #: 3   Filed: 09/23/2019   Page 2 of 2
